Exhibit 10.2

Cymer Inc.

Short-Term Incentive Program

Summary Description

Establishment: The following is a summary of the terms of the Short-Term
Incentive Program (“STIP”) approved by the Compensation Committee of Cymer’s
Board of Directors.

Eligibility: Generally, all supervisory and management level employees and
certain individual contributor employees are eligible to participate in the
STIP, unless otherwise determined by the Compensation Committee. The
Compensation Committee determines in its discretion which Cymer employees shall
be participants. Participants must be employed on the payout date to be eligible
to receive a bonus payment under the STIP.

Plan Funding: The STIP bonus pool is the aggregate of the bonus targets for all
participants and is subject to increase or decrease based upon Cymer’s level of
achievement against the performance metrics approved by the Compensation
Committee for the performance period, which is typically the fiscal year.

Individual Bonus Targets: Individual employee bonus targets are expressed as a
percentage of annual base salary and are based upon the participant’s employment
level. All bonuses under the STIP are based on the participant’s actual earned
base salary for Cymer’s fiscal year, which does not include bonuses,
commissions, overtime, shift premiums, equity compensation or any other form of
additional compensation. The Compensation Committee approves all STIP bonus
targets that are intended to be exempt from application of the deduction
limitations of Section 162(m) of the Internal Revenue Code (“Section 162(m)”).
The Compensation Committee has the authority to approve supplemental awards
under the STIP to selected participants.

Performance-Based Compensation: The Compensation Committee determines what
portion of the STIP bonus for each employment level is based on corporate
performance and what portion is based on the achievement of functional goals or
individual goals. Any portion of an STIP bonus that is intended to comply with
the requirements for the performance-based compensation exemption to the
Section 162(m) deduction limits will be subject to the achievement of corporate
performance or functional goals in accordance with the terms of the Equity Plan.

Approval and Process: Cymer’s actual performance against the corporate
performance measures for the applicable performance period is approved and
certified in writing by the Compensation Committee. All determinations of
performance against functional or individual goals are subject to approval by
executive management and/or the Compensation Committee; provided that for any
portion of the STIP bonus that is intended to be exempt from the Section 162(m)
deduction limits, the performance against actual goals will be approved and
certified in writing by the Compensation Committee. The Compensation Committee
has the authority to alter any portion of the bonus payable to any participant
under the STIP; provided, however, that for STIP bonuses that are intended to
comply with the requirements for the performance-based compensation exemption to
the Section 162(m) deduction limits, the Compensation Committee only has the
authority to reduce, and not to increase, such awards.

Annual Maximum: The aggregate STIP bonus pool and awards under Cymer’s Profit
Sharing Plan for a fiscal year together may not exceed 18% of such fiscal year’s
adjusted EBITDA (earnings before interest, taxes, depreciation, amortization,
stock-based compensation expense and cash bonus expenses). If the aggregate
annual amount under both plans exceeds the cap, the STIP bonus pool for such
fiscal year will be adjusted downward proportional to 18% of Cymer’s adjusted
EBITDA for the fiscal year.

Disclaimer: Cymer reserves the right to modify the STIP at any time. Cymer also
retains the right to award additional incentive compensation outside the STIP.